Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 1 of 11




           EXHIBIT D
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 2 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                    X
BILL WISSER,                                        :
                                                    :     Docket No. 1:19-cv-1445-LGS
                             Plaintiff,             :
                                                    :
               - against -                          :
                                                    :
VOX MEDIA, INC.,                                    :
                                                    :
                             Defendant.             :
                                                    X




     DEFENDANT VOX MEDIA’S RESPONSE TO PLAINTIFF BILL WISSER’S
        FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       PLEASE TAKE NOTICE that, pursuant to Rules 26 and 34 of the Federal Rules of Civil

Procedure, Defendant Vox Media, Inc. (“Vox Media”), by and through its undersigned attorneys,

Davis Wright Tremaine LLP, hereby responds and objects to Plaintiff Bill Wisser’s (“Wisser” or

“Plaintiff”) First Set of Requests for Production (“Requests”) as follows. Vox Media reserves the

right to correct, amend, modify, or supplement its responses to these Requests at any time in the

future as warranted by the circumstances.

                                     GENERAL OBJECTIONS

       Vox Media objects generally to the Document Requests as set forth below. Each of the

responses that follows is made subject to these objections. To the extent Vox Media responds to

Requests to which it objects, such objections are not waived. In addition, the inadvertent disclosure

of privileged information or release of privileged documents shall not constitute a waiver of any

applicable privilege.

       1.      Vox Media objects to the Requests to the extent they or the Definitions or

Instructions contained therein seek to impose obligations beyond the scope permitted by the

Federal Rules of Civil Procedure (the “Federal Rules”) or the Local Rules of the United States
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 3 of 11



issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the issues, and the

burden or expense of the Request compared with its likely benefit.

       9.      Vox Media objects to the definition of “records” as overbroad, vague, and

ambiguous.

       10.     Vox Media objects to the extent that the Requests seek documents that were created

more than five years before the filing of the lawsuit. Chambers Rule II.A.1(b).

       11.     A response that Vox Media will produce documents responsive to any individual

Request does not imply that Vox Media has located any responsive document, but only that Vox

Media will produce all such non-privileged documents that it locates through good faith efforts

and reasonable diligence.

       12.     Vox Media’s investigation is ongoing, and Vox Media specifically reserves the

right to correct, amend, modify, or supplement its responses to the Requests at any time in the

future, as warranted by the circumstances.

                        SPECIFIC RESPONSES AND OBJECTIONS

REQUEST FOR PRODUCTION NO. 1

       All records, documents and communications concerning defendant’s discovery of the

Photograph, including all communications to, from and between person or persons who first

came across the Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 1

       Vox Media objects to this Request on the grounds that it is ambiguous in its use of the term

“came across,” and not relevant to any party’s claim or defense or proportional to the needs of the

case in that the Request calls for communications involving all persons who “first came across the

Photographs” without any limitation, rather than specifically requesting documents from those

                                                 3
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 4 of 11



who are employed by or otherwise involved with Vox Media. Vox Media further objects to this

Request to the extent it seeks documents or information protected by the attorney-client privilege,

work product privilege, common interest privilege, joint defense privilege, reporter’s privilege, or

any other applicable privilege.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 2:

       All records, documents and communications concerning defendant’s decision to use the

Photograph, including all communications to, from and between any person or persons who

participated in the decision-making process to use the Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

       Vox Media objects to this Request to the extent it seeks documents or information protected

by the attorney-client privilege, work product privilege, common interest privilege, joint defense

privilege, reporter’s privilege, or any other applicable privilege.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 3:

       All records, documents and communications concerning other uses of the Photograph by

defendant and any affiliate, subsidiary, or parent company of defendant.




                                                  4
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 5 of 11



displaying it on the Website.” Vox Media further objects to this Request to the extent it seeks

documents protected by the attorney-client privilege, work product privilege, common interest

privilege, joint defense privilege, reporter’s privilege, or any other applicable privilege.

REQUEST FOR PRODUCTION NO. 8:

       All records, documents and communications concerning defendant’s efforts to identify the

name of copyright holder, copyright owner and/or copyright author of the Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

       Vox Media objects to this Request to the extent it seeks documents protected by the

attorney-client privilege, work product privilege, common interest privilege, joint defense

privilege, reporter’s privilege, or any other applicable privilege.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 9:

       All records, documents and communications concerning defendant’s efforts to identify the

name the photographer of the Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

       Vox Media objects to this Request to the extent it seeks documents protected by the

attorney-client privilege, work product privilege, common interest privilege, joint defense

privilege, reporter’s privilege, or any other applicable privilege. Vox Media further objects to this

Request on the grounds that it is not relevant to any party’s claim or defense or proportional to the

needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the



                                                  8
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 6 of 11



importance of the discovery in resolving the issues, and the burden or expense of this Request

compared with its likely benefit in that Plaintiff has not brought any claim arising out of Vox

Media’s attribution of the Photograph.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 10:

       All records, documents and communications concerning defendant’s efforts to contact the

photographer of the Photograph prior to defendant’s publication of the Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

       Vox Media objects to this Request to the extent it seeks documents protected by the

attorney-client privilege, work product privilege, common interest privilege, joint defense

privilege, reporter’s privilege, or any other applicable privilege. Vox Media further objects to this

Request on the grounds that it is not relevant to any party’s claim or defense or proportional to the

needs of the case, given the importance of the issues at stake in the action, the amount in

controversy, the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and the burden or expense of this Request

compared with its likely benefit to the extent this request calls for communications unrelated to

the Photographs.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.




                                                 9
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 7 of 11



REQUEST FOR PRODUCTION NO. 11:

       All records, documents and communications concerning defendant’s efforts to license the

Photograph.

RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

       Vox Media objects to this Request to the extent it seeks documents protected by the

attorney-client privilege, work product privilege, common interest privilege, joint defense

privilege, reporter’s privilege, or any other applicable privilege.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 12:

       All records, documents and communications between defendant’s counsel and any editor

or journalist concerning publication of the Photograph prior to the Photograph’s publication on

the Website.

RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

       Vox Media objects to this Request on the grounds that it seeks documents or information

protected by the attorney-client privilege.

REQUEST FOR PRODUCTION NO. 13:

       All records, documents and communications concerning defendant’s internal policy,

Standards & Practices, or other guidance for obtaining permission, consent or license to any

copyrightable material and which were in effect at the time the Photograph was published to the

Website.




                                                 10
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 8 of 11



RESPONSE TO REQUEST FOR PRODUCTION NO. 34:

       Vox Media objects to this Request on the grounds that it is vague and ambiguous. Vox

Media further objects to this Request on the grounds that it seeks documents or information

protected by the attorney-client privilege, work-product privilege, reporter’s privilege, or any other

applicable privilege.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control.

REQUEST FOR PRODUCTION NO. 35:

       All records, documents, statements, invoices and contracts which show that defendant has

licensed Photograph for use on the Website.

RESPONSE TO REQUEST FOR PRODUCTION NO. 35:

       Vox Media objects to this Request on the grounds that it is not relevant to any party’s claim

or defense or proportional to the needs of the case, given the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and the burden or expense of this

Request compared with its likely benefit. Vox Media further objects to this Request to the extent

it seeks documents protected by the attorney-client privilege, work product privilege, common

interest privilege, joint defense privilege, reporter’s privilege, or any other applicable privilege.

Vox Media further objects to this Request on the grounds that it seeks confidential commercial,

customer, and/or proprietary information.




                                                  23
        Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 9 of 11



       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control about the Photograph at issue in this lawsuit.

REQUEST FOR PRODUCTION NO. 36:

       All records, documents, statements, invoices and contracts which show that defendant has

licensed Photograph for use on any website owned and operated by defendant.

RESPONSE TO REQUEST FOR PRODUCTION NO. 36:

       Vox Media objects to this Request on the grounds that it is not relevant to any party’s claim

or defense or proportional to the needs of the case, given the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and the burden or expense of this

Request compared with its likely benefit. Vox Media further objects to this Request to the extent

it seeks documents protected by the attorney-client privilege, work product privilege, common

interest privilege, joint defense privilege, reporter’s privilege, or any other applicable privilege.

Vox Media further objects to this Request on the grounds that it seeks confidential commercial,

customer, and/or proprietary information.

       Subject to and without waiving the foregoing general or specific objections, Vox Media

will produce any relevant, non-privileged documents responsive to this Request in its possession,

custody, or control about the Photograph at issue in this lawsuit.

REQUEST FOR PRODUCTION NO. 37:

       All records, documents, statements, invoices and contracts concerning defendant’s

licensing of Photograph via third-party stock photography agencies for use on the Website.




                                                  24
       Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 10 of 11



to the extent it seeks documents protected by the attorney-client privilege, work product privilege,

common interest privilege, joint defense privilege, reporter’s privilege, or any other applicable

privilege. Vox Media further objects to this Request on the grounds that it seeks confidential

commercial, customer, and/or proprietary information.

REQUEST FOR PRODUCTION NO. 53:

       Job or intern postings that defendant uses to recruit interns, employees, or independent

contractors.

RESPONSE TO REQUEST FOR PRODUCTION NO. 53:

       Vox Media objects to this Request on the grounds that it is not relevant to any party’s claim

or defense or proportional to the needs of the case, given the importance of the issues at stake in

the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of the discovery in resolving the issues, and the burden or

expense of this Request compared with its likely benefit. Vox Media further objects to this Request

to the extent it seeks documents protected by the attorney-client privilege, work product privilege,

common interest privilege, joint defense privilege, reporter’s privilege, or any other applicable

privilege.

       Dated: May 9, 2019                     Respectfully submitted,

                                              DAVIS WRIGHT TREMAINE LLP


                                              By:               /s/ Rachel F. Strom
                                                    Rachel F. Strom
                                                    1251 Avenue of the Americas, 21st Floor
                                                    New York, NY 10020-1104
                                                    (212) 489-8230 Phone
                                                    rachelstrom@dwt.com
                                                    Attorney for Defendant Vox Media, Inc.




                                                33
       Case 1:19-cv-01445-LGS Document 55-4 Filed 11/12/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via email on the

following counsel this 9th day of May, 2019:

       Richard Liebowitz
       LIEBOWITZ LAW FIRM, PLLC
       11 Sunrise Plaza, Ste. 305
       Valley Stream, NY 11580
       (516) 233-1660
       rl@liebowitzlawfirm.com

       Attorneys for Plaintiff
       BILL WISSER

                                             By:              /s/ Rachel F. Strom
                                                                   Rachel F. Strom




                                               34
